Mr. Justice Harris delivered the opinion of the court. 2. Workmen’s Compensation Act, § 2*—burden of proving election to come under act. In an action against an employer for personal injuries, where the employer claims to have elected to come under the Workmen’s Compensation Act of 1911, the plaintiff has the burden of proving that defendant had rejected the act by showing that the proper notice had been filed with the Bureau named in the act. 3. Workmen’s Compensation Act, § 2*—when employer deprived of common-law defenses. An employer who has elected to reject the provisions of the Workmen’s Compensation Act of 1911 is deprived of his common-law defenses though the employee has not elected to come under the act. 4. Workmen’s Compensation Act, . § 2*—evidence admissible to prove election. In proving that an employer elected to reject the provisions of the Workmen’s Compensation Act of 1911, a copy of the notice of election certified to by the person charged with 'the custody of the original is admissible as the best evidence.